DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed on 03/08/2021 has been submitted and accepted.

Allowable Subject Matter
Claims 41-61 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Stenger [U.S. Patent No. 7,471,334], Chung [U.S. PG Publication No. 2015/0145421], Unger [U.S. PG Publication No. 2014/0168430], Low (U.S. PG Publication No. 2013/0080811 ] and Ochi [U.S. PG Publication No. 2009/0207279]) do not disclose, with respect to claim 41, establishing a trail camera system comprising a lens, motion sensor, flash and controller, the system is enabled to operate in a triggering mode during a first time period by which the camera may capture pictures in response to motion sensor triggers, after the first time period has elapsed and in the absence of current user input, the system will automatically transition from the triggering mode to a concurrent time lapse and triggering mode for a second time period by which the trail camera will capture image data at regular intervals in the absence of motion sensor triggers and also capture pictures in response to motion sensor triggers, finally after this second time period expires the system will automatically transition back to the triggering mode for a third time period. Similarly claim 49 operates between video mode and motion sensor triggers, claim 55 between picture mode taking an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483